TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00397-CV


                                      L. M. V., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-18-002955, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Mother L.M.V. appeals from the trial court’s final decree terminating her parental

rights to her six children, ranging at the time of trial from four to ten years old. The Texas

Department of Family and Protective Services obtained custody after the Austin police,

responding to an emergency call, found L.M.V. and the children inside the house while the

children’s father was outside acting nervous and agitated. During their investigation, the police

noted that the oldest child had a bloody nose, and L.M.V. and the father admitted that they had

used methamphetamine that morning. The children were removed, but the parents engaged in

their services, and the children were returned to their care under a monitored return. However,

several months into the monitored return, the parents relapsed and used drugs while the children

were at home. At that time, the children were removed again and placed together in a foster

home. Testimony was presented about L.M.V.’s long-time struggles with drug abuse, including
her relapse during the monitored return and drug-related arguments that would arise between her

and the father. There was also testimony about the children’s outcries of domestic violence; the

children’s developmental delays, educational delays, and other needs discovered upon their

removal; and how the children were thriving in their foster home.           The oldest child had

expressed a desire to return to her parents but also said she did not want her siblings to return

because she “doesn’t think that they’ll be safe, and she doesn’t feel she could protect them.”

Further, a Department caseworker testified that the oldest child was very distressed after she was

placed in a position of having to tell a teacher about her parents’ relapse in order to protect her

younger siblings.   The caseworker also expressed grave concerns about the oldest child’s

statement that if she or the children were returned again, she would not seek help or tell anyone

about “unsafe things” in the home because she did not want to be removed.

               At the conclusion of the final hearing, the trial court signed a final decree finding

that L.M.V. had placed or allowed the children to remain in conditions or surroundings that

endangered their well-being, that she had engaged in conduct or placed the children with others

who engaged in conduct that endangered the children’s well-being, and that termination was in

the children’s best interest. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (2).

               On appeal, L.M.V.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights). The

brief meets the requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. at 744; Taylor v.

Texas Dep’t of Protective & Reg. Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet.

                                                 2
denied). L.M.V.’s counsel has certified to this Court that he provided L.M.V. with a copy of the

Anders brief and motion to withdraw and advised her of her right to examine the appellate record

and to file a pro se brief. To date, L.M.V. has not filed a pro se brief.

               We have conducted an independent review of the record, including the Anders

brief submitted on L.M.V.’s behalf. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Taylor, 160

S.W.3d at 647. We have found nothing in the record that might arguably support an appeal, and

we agree with counsel that the appeal is frivolous and without merit. Accordingly, we affirm the

trial court’s decree terminating L.M.V.’s parental rights. Counsel’s motion to withdraw is

denied.1



                                               __________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Affirmed

Filed: December 10, 2020




       1
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court],
including the filing of a petition for review.” See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to L.M.V. has not yet been discharged. See id. If
L.M.V., after consulting with counsel, desires to file a petition for review, counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id. at 27-28.
                                                  3